UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-02898 ­­ Value Line Cash Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31, 2009 Date of reporting period: June 30, 2009 Item I. Reports to Stockholders. A copy of the Semi- Annual Report to Stockholders for the period ended 6/30/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC 220 East 42nd Street New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 S E M I – A N N U A LR E P O R T J u n e3 0 ,2 0 0 9 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP The Value Line Cash Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Emily D. Washington Treasurer An investment in The Value Line Cash Fund, Inc. is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00067206 The Value Line Cash Fund, Inc. To Our Value Line Cash To Our Shareholders: Enclosed is your semi-annual report for the period ended June 30, 2009. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the six months ended June 30, 2009, the total return for The Value Line Cash Fund was 0.07%. This was below the average taxable money market fund return of 0.13% for the same six-month period, as compiled by Lipper, Inc(1) For both the 7-day and the 30-day periods ended June 30th, the Fund’s effective yield was 0.01%.(2) The average days to maturity was 74. We continue to place priority on securities of the highest quality. U.S. Government Agency Obligations and U.S. Treasury bills make up 100% of the portfolio U.S. Government Agency paper held in the portfolio includes Federal Home Loan Bank (FHLB), Federal National Mortgage Association (FNMA) and certificates of deposits fully guaranteed by FDIC. In addition, the Fund owns repurchase agreements, which are collateralized by U.S. Treasury Notes. The Fund is a participant in the U.S. Treasury Temporary Money Market Guarantee Program.(3) During the past six months, yields on money market securities have moved downward as the Federal Reserve Board has held the Fed Funds Rate at a target of 0% to 0.25%. Combined with strong consumer demand for the safety of money market funds, yields on investment grade short-term securities have fallen to historically low levels. Since the beginning of the year, we have focused on purchasing government securities with a three to twelve month laddered maturity range. As the one-month and three month London Interbank Offered Rates (LIBOR) remained at higher levels than other money market indices, we invested in variable rate agency securities that pay interest rates tied to LIBOR. These types of securities have provided an attractive yield for the Fund and will also be instrumental in taking advantage of upward resets in LIBOR rates when the Fed begins to move short-term interest rates higher. In addition, the securities are fully backed by FDIC under the Temporary Liquidity Guaranty program provided by the Troubled Assets Relief Program (TARP). As always, your confidence in Value Line Funds is appreciated. We continue to welcome the opportunity to serve your long-term investment goals. Sincerely, /s/ Mitchell Appel Mitchell Appel, President July 29, 2009 Lipper Money Market Funds invest in high quality financial instruments rated in the top two investment grades with dollar-weighted average maturities of less than 90 days, and intends to keep a constant NAV. An investment cannot be made in a Lipper Average. The current yield quotation more closely reflects the current earnings of the Fund than the total return quotation. The Treasury Temporary Guarantee Program for Money Market Funds provides coverage to shareholders for shares held in participating funds as of the close of business on September 19, 2008. Any increase in the number of shares held in an account after that date will not be guaranteed. Shareholders are covered for the lesser of either the number of shares held as of the close of business on September 19, 2008, or the amount held on the day a guarantee event occurs. If a shareholder closes its account, any future investment in the fund will not be guaranteed. The program is scheduled to terminate on September 18, 2009 unless extended by the Secretary of the Treasury. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. 2 The Value Line Cash Fund, Inc. Fund Shareholders Economic Observations The deep and prolonged recession, which commenced during the latter part of 2007, had produced declines of 6.3% and 5.5% in the U.S. gross domestic product in the fourth quarter of 2008 and the first quarter of this year, respectively. Our sense is that following a more limited business setback in the second quarter, GDP will edge back into positive territory, with a gain of perhaps 1%, or so, in the July-through-September period. GDP should then move gingerly up the ladder with a possible increase of 1%-2% over the final three months of this year. It is worth noting that both prospective rates of GDP growth would be well below the historical norms of 3%-4%. There is just too much aggregate weakness in certain core sectors, notably housing and employment, for more significant rates of improvement, in our opinion. The recession was traceable to several events, beginning with some sharp declines in housing construction, home sales, and real estate prices. We also experienced a large reduction in credit availability, a high level of bank failures, increasing foreclosure rates, surging unemployment, slumping retail activity, and weak manufacturing.
